DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 Receipt of the Preliminary Amendment filed on November 7, 2019 is acknowledged. Claims 1-10 and 12 are pending in this application. Claims 1, 3-4, 7, 9 and 12 have been amended. Claims 11 and 13 have been cancelled. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on November 7, 2019 is acknowledged. A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites respiratory inflammation diseases which can be treated with the composition claimed (i.e. a method of treating).  Therefore, the diseases which can be treated do not further limit the composition recited in the instant claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 1020160146007 A; translation provided) in view of Song et al. (KR 1020120129474; translation provided). 
Shin discloses a pharmaceutical composition comprising an ethanolic extract of Salvia plebeia R. Br. for preventing or treating respiratory inflammatory disease (abstract). 
The composition comprises 0.1-50% by weight of the extract (page 6). 
Shin does not disclose the use of red ginseng. 
Song discloses a pharmaceutical compositions comprising an extract of red ginseng for treating and preventing inflammatory diseases including bronchial asthma (a respiratory disease) (abstract).
The composition comprises 0.1-50% weight based on the total weight of the combination (page 5). 
Regarding claim 2, as noted each reference (Shin and Song) disclose their composition comprises 0.1-50% of their respective extracts in their compositions, 
Regarding claim 3, both references disclose an ethanolic extract, which is a C2 alcohol. 
Regarding claim 4, both references disclose obtaining the basic extract, neither discloses the source of the extract, however, the components of a plant are the body, stem, root, and flower, therefore, and it would necessarily have to be obtained from one of the recited sources. 
Regarding claim 5, the ginseng is obtained from 3-8 year old ginseng (abstract), obtained by the panax species, Panax quinquefolia and Panax notoginseng, are recited. 
Regarding claims 6-7, the claims are "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 9-10, the formulations can be prepared as a tablet in a health functional food (Shin, pages 6-7; Song, page 5).
Regarding claim 12, each reference discloses its composition can be utilized for the treatment of respiratory inflammatory disease. 
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to have to combine the pharmaceutical compositions of Shin and Song to treat respiratory inflammatory disease since both references are drawn to In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615